FILED
                                                                        IN THE OFFICE OF THE
                                                                     CLERK OF SUPREME COURT
                                                                            JULY 21, 2022
                                                                      STATE OF NORTH DAKOTA




                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2022 ND 142

State of North Dakota,                                  Plaintiff and Appellee
      v.
Jerome Wesseh Koon, Jr.,                            Defendant and Appellant

                                No. 20220018

Appeal from the District Court of Cass County, East Central Judicial District,
the Honorable Thomas R. Olson, Judge.

AFFIRMED.

Per Curiam.

Joshua J. Traiser, Assistant State’s Attorney, Fargo, ND, for plaintiff and
appellee.

Samuel A. Gereszek, Grand Forks, ND, for defendant and appellant.
                                State v. Koon
                                No. 20220018

Per Curiam.

[¶1] Jerome Koon appeals from a criminal judgment in which he was found
guilty of reckless endangerment and unlawful possession of a firearm, among
other convictions, and challenges the sufficiency of the evidence for those
convictions. Koon argues the evidence was insufficient to support his
conviction for reckless endangerment because he acted in self-defense and
withdrew from the encounter before he shot at the victim. Koon argues the
evidence was insufficient to support his conviction for unlawful possession of a
firearm because he was excused from the conduct.

[¶2] Viewing the evidence in the light most favorable to the verdicts, we
conclude substantial evidence exists that could allow a jury to draw a
reasonable inference in favor of conviction. State v. Samaniego, 2022 ND 38, ¶
7, 970 N.W.2d 222 (cleaned up) (“A defendant challenging the sufficiency of the
evidence on appeal must show that the evidence, when viewed in the light most
favorable to the verdict, reveals no reasonable inference of guilt.”); State v.
Eggleston, 2020 ND 68, ¶ 11, 940 N.W.2d 645 (When reviewing the evidence in
the light most favorable to the verdict, and recognizing there may be
contradictory facts, we determine whether there were sufficient facts for a
reasonable fact finder to determine that the defendant was not acting in self-
defense.). We affirm under N.D.R.App.P. 35.1(a)(3).

[¶3] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                       1